UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4192



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


COLIN ANTHONY BABB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00326-F-1)


Submitted:   October 21, 2008             Decided:   November 7, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Colin Anthony Babb appeals the district court’s judgment

revoking his supervised release. On appeal, Babb contends that his

twenty-four   month   sentence   is   unreasonable   because        the   court

imposed the sentence based on its previous warning that it would

impose the statutorily authorized maximum term if Babb committed

additional violations of the conditions of his supervised release

during a hearing on a prior revocation motion.                Therefore, he

argues that the court failed to “make an individualized assessment

based on the facts presented.”        We affirm.

           We will affirm a sentence imposed after revocation of

supervised release if it is within the applicable statutory maximum

and is not plainly unreasonable. United States v. Crudup, 461 F.3d

433, 437, 439-40 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813

(2007).   Although the district court must consider the Chapter

Seven   policy   statements   and   the   requirements   of    18    U.S.C.A.

§§ 3553(a), 3583 (West 2000 & Supp. 2008), “the court ultimately

has broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”              Crudup, 461

F.3d at 439 (internal quotation marks and citations omitted).

           Our review of the record leads us to conclude that the

district court sufficiently considered the Chapter Seven policy

statements and the relevant statutory factors, and adequately

articulated its basis for imposing the maximum authorized term of


                                      2
imprisonment.     Crudup, 461 F.3d at 438-40.   The court specifically

addressed    Babb’s   violations,   his    failure   to   obtain     lawful

employment and failure to report his arrest.         The court expressed

concern   about   Babb’s    continued   violations   despite   its    prior

leniency and explicitly asked for and considered Babb’s explanation

for the violations.        These facts demonstrate that, contrary to

Babb’s claim, the sentence imposed was based on Babb’s history,

characteristics, and his specific violations.

            Accordingly, we affirm the district court’s judgment

revoking Babb’s supervised release and imposing a twenty-four month

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    3